UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7568



ALEC RODNEY BROOKS,

                                              Plaintiff - Appellant,

          versus


STATE OF MARYLAND, DEPARTMENT OF PUBLIC SAFETY
AND   CORRECTIONAL    SERVICES;   WILLIAM   W.
SONDERVAN, Commissioner, in his official and
individual capacity; CORRECTIONAL MEDICAL
SYSTEMS; ELIAS LAKEW, M.D.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
494-MJG)


Submitted:   January 16, 2003             Decided:   January 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alec Rodney Brooks, Appellant Pro Se.       Sharon Stanley Street,
Assistant Attorney General, Baltimore, Maryland; Philip Melton
Andrews, George Eugene Brown, KRAMON & GRAHAM, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alec Rodney Brooks appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Brooks v. Maryland, No.

CA-02-494-MJG (D. Md. Sept. 30, 2002).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2